293 U.S. 188 (1934)
ABRAMS ET AL.
v.
VAN SCHAICK, SUPERINTENDENT OF INSURANCE, ET AL.
No. 186.
Supreme Court of United States.
Argued November 12, 1934.
Decided November 19, 1934.
APPEAL FROM THE SUPREME COURT OF NEW YORK.
*189 Messrs. Samuel Untermyer, James M. Beck, and Edward Endelman submitted for appellants.
Mr. Morris L. Ernst, with whom Messrs. Lawrence S. Greenbaum and Benjamin Kaplan were on the brief, for Van Schaick, appellee.
Mr. Samuel Kramer for Silverberg, appellee-intervener.
By leave of Court, Mr. John J. Bennett, Jr., Attorney General, and Mr. Henry Epstein, Solicitor General, filed a brief on behalf of the State of New York, as amicus curiae.
PER CURIAM.
The Court of Appeals of the State of New York reversed an order of the Special Term of the Supreme Court which enjoined the Superintendent of Insurance from making any payments for expenditures incurred in connection with plans of reorganization promulgated under Chapter 745 of the Laws of 1933 relating to guaranteed participating certificates sold by the New York Title and Mortgage Company. The motion for injunction, denied by the Court of Appeals, was made in advance of the promulgation of a plan by the Superintendent of Insurance applicable to the interests of the appellants. Whether, if a plan of reorganization is promulgated by the Superintendent of Insurance it will be approved by the Court as required by the statute, or whether, if so approved, it will be opposed by certificate holders, or will receive the assent of the present appellants, or will operate to deprive them of any asserted constitutional right, are matters of conjecture.
The appeal is dismissed for the want of a substantial federal question. Liverpool, N.Y. & P.S.S. Co. v. Commissioners of Emigration, 113 U.S. 33, 39; California v. *190 San Pablo & Tulare R. Co., 149 U.S. 308, 314; Stearns v. Wood, 236 U.S. 75, 78; Cincinnati v. Vester, 281 U.S. 439, 449.
Dismissed.